     Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT        fAR ......
                        FOR THE DISTRICT OF MARYLAND ^21 JjI 12 AM C- ' 7
                                Southern Division

NATHANIEL HICKS                            *                                  Af GREcMEif'

     Plaintiff,                            "k




     v.                                    k
                                                   Case No. 16-2521-PWG

GERALD FERREYRA, et ai.                    ■k




     Defendants.                           k



k    k       k      k      k       k               k      k       k       k      k       k

                               SPECIAL VERDICT FORM

                                          PART ONE

I.   Questions as to Defendant Officer Ferreyra
     (A)    Do you find by a preponderance of evidence that Defendant Officer Ferreyra
            acted under color of law to violate Plaintiff Agent Hicks’s constitutional rights
            under the Fourth Amendment during the first encounter with Agent Hicks?

                    YES                    NO

            If NO, continue to Sub-section II regarding Defendant Officer Phillips, and do not
            answer any further questions in this sub-section.

            If YES, answer the remaining questions in Sub-section I as to Officer Ferreyra,
            beginning with question I (B).

     (B)    Do you find by a preponderance of evidence that Officer Ferreyra’s violation of
            Agent Hicks constitutional rights under the 4th Amendment caused Agent Hicks
            to suffer compensatory damages that you were able to calculate for physical
            and/or emotional injury?
                 y/ YES                    NO

            If you answered NO, continue to question I (C).

            If you answered YES, what amount, if any, do you award Agent Hicks in
            compensatory damages against Officer Ferreyra?

            seo.ono
            Continue to question I (C).
Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 2 of 6



(C)   If you answered YES to I (A), but NO to I (B), then in what amount do you award
      Agent Hicks nominal damages?

      $   —*

      Continue to question I (D).

(D)   Do you find by a preponderance of evidence that Officer Ferreyra acted with
      malice or reckless indifference to Agent Hicks’s federally protected 4th
      Amendment rights and that punitive damages should be awarded against Officer
      Ferreyra?

             YES                    NO

      If you answered NO, continue to Sub-section II and answer the questions in Sub­
      section II as to Officer Phillips.

      If you answered YES, what amount, if any, do you award Agent Hicks in punitive
      damages against Officer Ferreyra?


      S 11SJ0
      Continue to Sub-section II.




                                         2
      Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 3 of 6



II.   Questions as to Defendant Officer Phillips

      (A)    Do you find by a preponderance of evidence that Defendant Officer Phillips acted
             under color of law to violate Plaintiff Agent Hicks’s constitutional rights under
             the 4th Amendment during the first encounter with Agent Hicks?
              \/_ YES                       NO

             Continue to question II (B).

      (B)    Do you find by a preponderance of evidence that Defendant Officer Phillips acted
             under color of law to violate Agent Hicks’s 4th Amendment constitutional rights
             when he stopped Agent Hicks during the second encounter?
               /
                   YES                      NO

            If you answered NO to BOTH questions II (A) and II (B), do not answer any further
            questions in this sub-section as to Officer Phillips. If you answered YES to question
            I (A), go to PART TWO. But, if you also answered NO to question I (A) as to
            Officer Ferreyra, answer no further questions. Please date and sign the verdict sheet
            and inform the Court Security Officer that you have a verdict.

            If you answered YES to EITHER question II (A) and/or II (B), continue to question
            II (C).

      (C)   Do you find by a preponderance of evidence that Officer Phillips’s violation of
            Agent Hicks 4th Amendment constitutional rights during EITHER the first
            encounter or second encounter caused Agent Hicks to suffer compensatory
            damages that you were able to calculate for physical and/or emotional injury?

                   YES                      NO

            If you answered NO to question II (C), continue to question II (D).

            If you answered YES to question II (C), what amount, if any, do you award Agent
            Hicks in compensatory damages against Officer Phillips?


            s iZ5,ol>0
            Continue to question II (D).




                                                 3
Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 4 of 6



(D)   If you answered YES to II (A) or II (B), but NO to II (C), then in what amount do
      you award Agent Hicks nominal damages?

      $   —

      Continue to question II (E).

(E)   Do you find by preponderance of evidence that Officer Phillips acted with malice
      or reckless indifference to Agent Hicks’s federally protected rights and that
      punitive damages should be awarded against Officer Phillips?
          /
              YES                    NO

      If you answered NO to question II (E), do not answer any further questions in this
      sub-section. Please go to PART TWO.

      If you answered YES to question II (E), what amount if any, do you award Agent
      Hicks in punitive damages against Officer Phillips?

      S 300,QOC
      Continue to PART TWO.




                                          4
Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 5 of 6



                                   PART TWO

                       SPECIAL INTERROGATORIES

Do you find by a preponderance of evidence:

   1. That Agent Hicks appeared to be asleep to Officer Ferreyra when Officer Ferreyra
      first approached the front passenger side of the 2014 Chevrolet Impala?
        /     YES                    NO

   2. That it appeared to Officer Ferreyra that Agent Hicks reached for the gun on the
      front passenger seat of the 2014 Chevrolet Impala in response to Officer Ferreyra
      knocking on the front passenger window?
                                 /
              YES                    NO

   3. That Officer Ferreyra knew that Agent Hicks was a Secret Service Agent once he
      properly verified his credentials?
        /
              YES                    NO

   4. That Officer Ferreyra followed a customary practice within U.S. Park Police when
      he requested a supervisor’s presence on the scene?

              YES               / no
   5. That Officer Phillips left the scene of the first encounter before Agent Hicks?

              YES                    NO

   6. That the totality of Officers Ferreyra and Phillips’ actions were reasonably
      necessary at the scene of the first encounter?

              YES               v/   NO

   7. That after leaving the scene of the first encounter, Officer Phillips observed a
      motorist driving erratically and talking on his mobile phone as he traveled
      northbound on 1-295?

              YES                    NO

   8. That Officer Phillips realized it was Agent Hicks driving the vehicle prior to pulling
      the vehicle over?

             YES                     NO




                                          5
       Case 8:16-cv-02521-PWG Document 150 Filed 07/12/21 Page 6 of 6



          9. That Officer Phillips realized it was Agent Hicks driving the vehicle prior to
             demanding Agent Hicks’s license?
               /
                    YES                  NO



             Please date and sign the verdict sheet and inform the Court Security Officer that
             you have a verdict.



The foregoing represents our unanimous verdict.


                                                  SIGNATURE REDACTED
                   ° i~ \
Date                                              Foreperson

                                                     V,




                                              6
